Citation Nr: 1723078	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in part, granted service connection for PTSD and assigned an initial 30 percent disability rating.

This matter was before the Board in December 2014 where it was remanded for further evidentiary development.  Specifically, the RO was to provide a VA examination to determine the nature and severity of the Veteran's PTSD.  Thereafter, the claim was to be readjudicated in a Supplemental Statement of the Case.  The Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board observes that since the issuance of the most recent May 2015 Statement of the Case, the report of an August 2016 VA examination has been associated with the claims file.  In June 2017, the Veteran's representative submitted a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1.  Prior to August 23, 2016, the Veteran's PTSD was manifested by symptoms which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the symptoms did not cause reduced reliability and productivity deficiencies in most areas, or total occupational and social impairment.  

2.  Resolving all doubt in favor of the Veteran, as of August 23, 2016, the Veteran's PTSD has been manifest by occupational and social impairment with reduced reliability and productivity; the symptoms have not caused deficiencies in most areas, or total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to August 23, 2016 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial 50 percent rating, but no higher, from August 23, 2016 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 30 percent rating will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran underwent a VA examination in March 2009 at which time PTSD and alcohol dependence, secondary to PTSD, were assessed.  At the time of the examination, the examiner documented that the Veteran was not in any psychiatric treatment, counseling, or psychotherapy nor did he take any psychiatric medications.  

Psychiatric symptoms reported by the Veteran including difficulty sleeping, depression, nightmares, irritability, and short-temperedness.  

Socially, the Veteran reported that he had been married for more than 3 years and stated that his relationship with his wife was "very good."  Occupationally, it was noted that the appellant was unemployed.  He had been retired since July 2008, but was looking for work.  He reported that he was going to try to get his commercial driver's license so he could drive commercial vehicles.  

On mental status examination, it was noted that the Veteran's behavior was tense and rigid during the interview.  His speech was hesitant and his mood was highly anxious with some depression.  Affect was appropriate to the appellant's mood.  There was no indication of depersonalization or derealization, hallucinations, or illusions.  The Veteran's thought process was logical and goal directed.  There were no obsessions or delusions.  It was noted that the appellant was preoccupied with the rape that occurred during military service.  He denied any suicidal or homicidal ideation.  He was oriented to person, place, and time.  The Veteran functioned in the average to above-average range of intelligence.  Attention and concentration as well as short-term and long-term memory were within normal limits.  Ability for abstract and insightful thinking was also within normal limits.  Commonsense reasoning, judgment, and moral and ethical thinking were also within normal limits.  

A GAF score of 55 was assigned, which the examiner opined was indicative of moderate symptoms.  He reported that the Veteran functioned well in the military, had friends, and got married.  The examiner noted that the Veteran had a problem with alcohol dependence.  He concluded that the appellant's PTSD symptoms mildly to moderately interfered with employment and social functioning.  Specifically, there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but he is generally satisfactorily functioning in routine behavior, self-care, and normal conversation.  

VA medical records from August 2008 to May 2012 demonstrate sporadic psychiatric treatment.  A December 2011 record notes that the Veteran presented with complaints of anxiety, nightmares, being easily startled, irritability, and trouble sleeping.  He denied feeling depressed or having suicidal or homicidal ideations.  He admitted consuming alcohol.  The appellant indicated that he liked to stay to himself.  However, had been married for 6 years and had friends.  He also stated that he experienced happiness, had interests including work, taking care of the house, and watching sports.  Objective testing showed that the Veteran was alert and his speech was clear and fluent with a normal rate.  His mood was irritable, affect was congruent, and thoughts were organized and linear.  There was no psychosis, but he was prone to recurring nightmares.  Hypervigilance was also noted.  The appellant was oriented, his memory was intact, and his insight and judgment were good.

In March 2012, the Veteran presented with complaints of difficulty sleeping and nightmares.  On objective testing, it was noted that the Veteran was casually dressed and cooperated with the interview.  His speech was normal in rate and tone and his affect and mood were within normal range.  His thought process was logical in form and content.  The Veteran denied suicidal ideation, homicidal ideation, audio hallucinations, or visual hallucinations.  His memory was intact and his judgment and insight were good.  A subsequent March 2012 mental health assessment demonstrated similar complaints and objective findings.  A GAF score of 60 was assigned.  

In an April 2012 VA medical record, the Veteran reported irritability, alcohol consumption, and difficulty sleeping.  An activity monitoring form completed during the session indicated that the Veteran had a very structured week with work, school, and doing homework.  It was noted that there was little time for relaxation.  On objective testing, the Veteran's affect was guarded and his mood was irritable.  An additional April 2012 mental health record noted that the Veteran was taking an online computer course.  The Veteran reported that he felt "useless" when not involved, but becomes anxious and frustrated when he overscheduled himself.  On objective testing, the Veteran was found to be cooperative, and his affect and mood were within normal limits.  May 2012 VA medical records indicate that there were no safety issues noted and that the Veteran denied suicidal or homicidal ideations.  A GAF score of 65 was assigned.  

An additional VA examination was provided in August 2012.  PTSD and alcohol abuse were again diagnosed.  The examiner determined that it was possible to differentiate the symptoms of the conditions.  He noted that the symptoms were primarily attributable to PTSD as the Veteran's current drinking pattern was not likely causing significant symptoms.  

Socially, it was noted that the Veteran had been married since 2005 and described his relationship with his wife as "fine."  He stated that he got together with family occasionally, but did not really have any friends.  The appellant explained that he felt irritable so it was hard for him to tolerate being around people.  His leisure activities included watching sports on television and doing things around the house.  He stated that he used to play softball and golf, but did not do those things anymore due to loss of interest.  Occupationally, it was noted that the Veteran did government contract work as an engineering technician and had been employed since May 2011.  He indicated that the work was boring, but his performance was adequate.  The appellant reported that he had not taken any time off in the past year for emotional reasons.  Prior to this job, he did taxes during tax season and before that was unemployed after being laid off from a former position in July 2010.  The Veteran indicated that the layoff was economy related. 

Symptoms associated with the Veteran's PTSD included anxiety, panic attacks that occur weekly or less, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, and poor concentration.

The examiner determined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

On mental status examination, it was noted that the Veteran was well groomed and had good eye contact.  His motor skills were restless, his attitude and affect were appropriate, and his mood was depressed and anxious.  The Veteran's speech was unremarkable and his thoughts were linear/logical.  There were no delusions, hallucinations, suicidality, or homicidality.  Orientation was intact, attention/concentration was unremarkable, judgment and impulse control were good, abstraction was normal, and intellectual ability was average.  The Veteran denied memory problems, audio and visual hallucinations, rituals or problems with activities of daily living.  

In an April 2013 VA medical record, it was documented that the Veteran presented with complaints of anxiety, which he stated interfered with his sleep.  It was noted that the Veteran drank one 6 pack per night to help him get to sleep.  He was placed on medication for his anxiety.  Subsequent records suggest that the medication worked well, with the Veteran reporting that his anxiety had significantly improved.  On objective evaluation, the Veteran was appropriately attired and groomed, easy to engage, and was pleasant.  He had good eye contact, his mood was "good" and his affect was full and pleasant.  The appellant had a linear train of thought and his judgment was good.  There were no suicidal or homicidal ideations or audiovisual hallucinations.  

In the report of an April 2015 VA examination, diagnoses of chronic PTSD and mild alcohol use disorder were provided.  The examiner determined that it was possible to differentiate which symptoms were attributable to each diagnosis.  Specifically, he opined that the symptoms were primarily due to PTSD, as the appellant's current reported drinking was not likely significantly contributing to them. 

Socially, the Veteran reported that he had been married for 10 years and described his relationship with his wife as "alright."  Although he stated that he felt reluctant to have relationships until he developed trust, he indicated that he socialized with family and friends on the weekend.  Occupationally, the Veteran had been employed as an engineering technician for the past 4 years and indicated that his job performance and attendance were okay.  

Symptoms associated with the Veteran's PTSD included anxiety, depression, panic attacks that occur weekly or less often, chronic sleep impairment, and flattened affect.  The Veteran denied suicidal/homicidal ideation but had thoughts that his life does not matter.  He denied rituals.

The examiner determined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  

On mental status examination, the Veteran was well groomed and had fair eye contact.  Motor skills were restless, attitude was appropriate, and mood was anxious.  The Veteran's affect was appropriate and his range was flat.  His speech was unremarkable and the rate and volume were normal.  His thoughts were linear and logical.  There were no delusions, hallucinations, suicidality, or homicidality.  The Veteran's orientation was intact, his attention and concentration were unremarkable, and his judgment was good.  The Veteran had average intellectual ability and his abstraction was normal.  He denied memory problems or rituals.  His impulse control was good.  With regard to the activities of daily living, the appellant was able to help with household chores as needed and denied problems with personal hygiene, shopping, errands, or driving.  

The examiner assigned a GAF score of 60 due to the Veteran's moderate symptoms, including flat affect, trouble sleeping, and occasional panic attacks.  The examiner noted that the Veteran continued to function well socially and occupationally, despite his symptoms  

A final VA examination was provided in August 2016.  PTSD and alcohol use disorder were again diagnosed.  The examiner indicated that excessive alcohol use was attributable to alcohol use disorder (which is secondary to PTSD).  Anxiety, arousal, avoidance, and re-experiencing and other remaining symptoms were attributable to PTSD.  

Socially, it was noted that the Veteran lived with his wife of 10 years.  He described his marriage as "fine."  The Veteran stated that he is often quiet and withdrawn due to PTSD, which created distance between him and his wife and limited their communication and his wife's understanding of him and his issues.  He reported that they go out as a couple, with little to no restrictions identified due to PTSD.  Additionally, the Veteran has 5 siblings and described these relationships as good with no significant problems reported.  He reported having friends, though they are exclusively from work and he rarely sees them outside of work.  The examiner noted that the Veteran had no complaints about his social life, though it was clearly quite limited/restricted.  Occupationally, the Veteran had taken some college classes since the last VA examination.  He reported doing well and having good grades, with no problems due to PTSD or otherwise.  He also continued to work at his full time job and reported doing well in his work with minimal problems attributed to PTSD.  With regard to leisure activities, the Veteran reported having limited spare time.  However, he worked around the house and yard and watched some sports on television.  

Relevant mental health history included experiencing anxiety and having intrusive thoughts regarding his traumatic military experiences, trauma-related nightmares, guilt, hypervigilance, anger, irritability and depression.  The Veteran reported that his motivation is fair, but sometimes low.  He stated that he experienced joy at times, but not routinely.  His activity level was good, concentration was fair, and his appetite was normal.  He reported feelings of worthlessness and experiencing suicidal ideation one time per month.  However, he had no history of self-injury.  The examiner noted that the Veteran had passive ideation, with no plan or intent; he indicated that the risk level appeared low.  There were no hallucinations or rituals, and the Veteran's impulse control was adequate.  The Veteran's activities of daily living were adequate.  The examiner noted that the Veteran was not currently involved in psychotherapy and had not participated in any therapy for the last 2 to 3 years.  Additionally, he was not taking any medication and had no psychiatric admissions.  

Symptoms associated with the Veteran's PTSD included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  

The examiner determined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

On behavioral observation, the Veteran was adequately groomed and had good eye contact.  His motor skills were unremarkable, his attitude was appropriate, and his recent mood was irritable/angry, depressed, and angry.  Affect was appropriate, congruent with mood, and stable.  The appellant's speech was unremarkable, the rate was slow, and the volume was normal.  His thoughts were linear/logical.  There were no delusions, hallucinations, or homicidality.  Suicidal ideation was noted.  The Veteran's orientation was intact, his judgment was good and he had average intellectual ability.  He denied memory problems and abstraction was normal.  



Analysis

Applying criteria set forth above to the facts in this case, the Board finds that, resolving doubt in favor of the Veteran, a 50 percent rating is warranted as of August 23, 2016.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 30 percent prior to August 23, 2016.

Prior to August 23, 2016

As summarized above, the evidence shows that Veteran's PTSD was manifested by symptoms such as anxiety, depression, panic attacks that occur weekly or less often, chronic sleep impairment, nightmares, being easily startled and flattened affect.  Such symptoms are contemplated by the current 30 percent evaluation and have been determined to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture prior to August 23, 2016 is consistent with or more nearly approximates the criteria required for a 50 percent evaluation at any time during the appeal period.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with reduced reliability and productivity.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.  The Board observes that during the August 2012 VA examination, difficulty in establishing effective work and social relationships was noted and during the April 2015 VA mental examination it was noted that the Veteran had a flattened affect.  However, such symptoms have not been shown to have had an impact on the Veteran's overall ability to function socially or occupationally.  In this regard, the April 2015 VA examiner opined that the Veteran continued to function well socially and occupationally, despite the symptoms.  Moreover, the VA examiners concluded that the symptoms caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, in view of the record in its entirety, the Board finds that the symptoms during this stage of the appeal do not indicate a disability picture commensurate with the next-higher 50 percent rating.

Additionally, while the Veteran reported that he liked to stay to himself, he described having a good relationship with his wife, having friends, and socializing with family.  Further, although the Veteran reported that he played softball and golf, but lost interest in the activities, he still had hobbies and interest, which included work, taking care of the house, and watching sports.  Occupationally, while the Veteran was unemployed immediately following military service, he obtained employment as a tax preparer.  Although he was laid off from that position, the layoff was economy related and not due to his PTSD symptoms.  Thereafter, the Veteran retained employment as an engineering technician, where he has been employed since May 2011.  He denied taking any time off for emotional reasons.  Overall, the Board concludes that, during this stage of the appeal, the Veteran's service-connected PTSD has not been shown to cause occupational and social impairment with reduced reliability and productivity.

The Board also notes that GAF scores have ranged between 55 to 65, indicative of moderate psychiatric symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 30 percent rating criteria.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the initial 30 percent rating assigned is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to August 23, 2016.  

Prior to August 23, 2016

During this period of the appeal, the Veteran's PTSD symptoms were shown to include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Such symptoms are contemplated in the criteria for a 50 percent rating.  Under such circumstances, and resolving all doubt in favor of the Veteran, the Board concludes that a 50 percent disability rating is warranted for this stage of the appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with or more nearly approximates the criteria required for 70 percent evaluation during this period of the appeal.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit obsessional rituals; illogical or irrelevant speech; near continuous panic attacks; obsessive rituals; spatial delusions; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  He also consistently exhibited adequate personal appearance and hygiene.  

As detailed herein, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation have been noted during this stage of the appeal, which are contemplated by the 70 percent disability rating.  However, such symptoms have not been shown to have an impact on the Veteran's overall ability to function socially or occupationally.  With regard to difficulty in adapting to stressful circumstances, the Board observes that the Veteran has taken classes and reported doing well with grades, with no problems due to PTSD or otherwise.  Additionally, he also continued to work full time and reported doing well in his work, with minimal problems attributed to PTSD.  With regard to the report of suicidal ideation, in Bankhead v. Shulkin, No. 15-2404 LEXIS (U.S. Vet. App., Mar. 27, 2017), the Court suggested that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  The August 2016 VA examiner noted that the Veteran had passive ideation, with no plan or intent; he indicated that the risk level appeared low.  The Board observes that prior to the August 2016 VA examination; there was no report of suicidal ideation, to include at the examination conducted one year prior.  Moreover, even considering such symptoms, there was no finding that the overall disability picture caused occupational and social impairment with deficiencies in most areas.  Socially, the Veteran reported that he had been married for 10 years and that he and his wife went out as a couple, with little to no restrictions identified due to PTSD.  Additionally, he described good relationships with his siblings and having work friends.  As detailed above, the Veteran has continued to be engaged in full-time employment.  In view of the record in its entirety, the Board finds that these symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating.

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that, resolving all doubt in favor of the Veteran, an initial 50 percent rating is warranted for the Veteran's PTSD from August 23, 2016.  However, the preponderance of the evidence is against a higher initial rating.



ORDER

Entitlement to an initial rating in excess of 30 percent prior to August 23, 2016 for PTSD is denied.

Entitlement to an initial 50 percent rating from August 23, 2016 for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


